Plaintiff in error was convicted in the county court of McIntosh county on a charge that he did unlawfully sell to one Thomas Williams a pint of alcohol. On the 19th day of November, 1913, he was sentenced to pay a fine of one hundred dollars and the *Page 695 
costs taxed at $26.25, and that he be confined in the county jail for a term of sixty days. A careful examination of the record discloses no error prejudicial to the substantial rights of plaintiff in error. The judgment of the trial court is, therefore, affirmed.